Case 8:19-cv-02566-MSS-SPF Document 14 Filed 01/02/20 Page 1 of 1 PageID 40



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
JAMES LYONS and PEDRO TORRES,

       Plaintiffs,

v.                                                      Case No: 8:19-cv-2566-T-35SPF

RASOI ENTERPRISES, LLC,

       Defendant.

                      ORDER OF DISMISSAL WITH PREJUDICE

       This matter comes before the Court on the Plaintiffs’ Notice of Dismissal Pursuant

to Federal Rule 41(a)(1)(A)(i) filed on December 23, 2019. (Dkt. 13) Plaintiffs state that

after a lengthy and productive settlement conference, Plaintiffs’ claims were “paid in full,

without compromise.” (Id.) As the Parties’ settlement did not compromise Plaintiff’s

overtime compensation, the Court finds that a review of the settlement is not required for

dismissal. See Lynn’s Food Stores, Inc. v. United States Dep’t of Labor, 679 F.2d 1350,

1352 (11th Cir. 1982); Silva v. Miller, 307 Fed. Appx. 349 (11th Cir. 2009).

       Accordingly, it is hereby ORDERED that this case is DISMISSED WITH

PREJUDICE. Each party shall bear its own attorneys’ fees and costs associated with this

matter. The Clerk is directed to terminate any pending motions and CLOSE this case.

       DONE and ORDERED in Tampa, Florida this 2nd day of January, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
